DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the securing mechanism (claim 3), the set screw (claim 4), the quick discount lock (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Applicant submitted amended drawings on 12/22/2021 to show the securing mechanism 101, the set screw 103, and the quick discount lock 105. However, this does not cure the drawings objection because of several issues: (1) these items are different types of securing mechanism and each is used in the event the other one is not used or used separately.  However, the drawings correction appears to show all of them being used in the same place at the same time because refs. 101,103,105 are in the same location all at once in amended fig. 1. (2) the amended drawings do not show these elements; instead, what is shown are merely arrows with numbers pointing at the same area or space and nothing more. Thus, the illustration does not define what a set crew looks like nor a quick discount lock looks like or any other types of securing mechanism. Thus, the amended drawings do not show the claimed subject matter as claimed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9-12,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, line 5, the limitation of “the grow support…” is unclear because it appears that applicant is only functionally reciting the grow supported based on line 3, 
For claim 2, reiterating the above claim 1 unclearness, the grow support is not being positively claimed, thus, claim 2 appears to state that the mesa structures accept a leg of the grow support, which is unclear. 
For claim 6, similar to the above comments, the grow support is not being positively claimed. Thus, the scope of the claim is unclear.  
For claims 3-5, the claimed limitations together with claim 1 added limitation of “pressure fit by being inserted into” are unclear because if it is a set screw or a quick discount lock, then it cannot be pressure fitted or performed the function of pressure fitting. Thus, the scope of the claims is unclear. 
For claim 19, similar to the above comment for claim 1, the grow support is not being positively claimed based on the limitation of “configured for attaching a leg of the grow support to the planter by a pressure fit by inserting each leg of the grow support into a corresponding support receiving opening of each of the grow support mounts”, (emphasis on the underlined). However, the rest of the added limitations appear to further defined or positively reciting the grow support. Thus, the scope of the claim is unclear and inconsistent. In addition, in line 5, the limitation of “the grow support” lacks 
All other claims depending on one or more of the above rejected claims are also rejected the same. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	As stated in the above, claim 1 only functionally recite the limitation “configured to receive a grow support in each of the plurality of mesa structures, the grow support being configured to attach to the planter by a pressure fit by being inserted into the support receiving opening in each of the plurality of mesa structures to collectively form a plant support to support a plant growing in the planter”, thus, by further defining the pressure fit does not further limit the subject matter of the claim upon which it depends. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,6,7,10-12,19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Merz (US 20160135386 A1).
For claim 1, Merz discloses a planter, comprising: a base (can be either 10 or 20 or 10 & 20 together) with a plurality of mesa structures (the wall surrounding or defining the apertures 24; can be seen in fig. 2b in the dotted zoom in of ref. 24; also, can be seen in fig. 6 that ref. 24 has wall surround the opening) positioned around a central portion of the base; a support receiving opening (24) configured to receive a grow support (30) in each of the plurality of mesa structures, the grow support being configured to attach to the planter by a pressure fit by being inserted into at the support receiving opening in each of the plurality of mesa structures to collectively form a plant support to support a plant growing in the planter (functional recitation to which the grow support of Merz can and does the intended function of being pressure fitted into the opening 24).
	Even though it is functionally recited and not being positively claimed, and in the event applicant disagreed with the examiner’s assessment that Merz discloses the grow support being configured to attach to the planter by a pressure fit by being inserted into at the support receiving opening in each of the plurality of mesa structures, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the grow support be inserted into the opening as taught by Merz with the grow support being configured to be inserted by pressure fitting into the opening as claimed, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of securing means would result in the grow support being inserted and secured in the opening). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

	For claim 6, Merz discloses, or in the alternative, the planter of claim 2, and further discloses wherein the support receiving opening applying pressure (pressure is by friction or tight fit with the rod 30) to the legs of the grow support to secure the grow support to the planter.  
	For claim 7, Merz discloses, or in the alternative, the planter of claim 1, and further discloses wherein each of the mesa structures extend to a height that is below a top rim of a planter sidewall (figs. 6,7, top rim is around where ref. 23 is pointing at or ref. 27, thus, the mesa structures is below these areas).  
	For claim 10, Merz discloses, or in the alternative, the planter of claim 1, and further discloses wherein at least one of the mesa structures forms an opening in the base (for this claim, the base is considered to be ref. 20,21 and the opening 24 forms an opening in the base as shown in fig. 2).  
	For claim 11, Merz discloses, or in the alternative, the planter of claim 1, and further discloses wherein the planter includes four of the mesa structures (fig. 7 shows four rods 30 in four mesa structures 24 for base 20,21).  
	For claim 12, Merz discloses, or in the alternative, the planter of claim 1, and further discloses wherein each of the mesa structures is detachable from the planter (fig. 4, for this claim, ref. 20 is the base and ref. 10 is the planter, thus, ref. 20 is detachable from ref. 10).

	Even though it is functionally recited and not being positively claimed, and in the event applicant disagreed with the examiner’s assessment that Merz teaches the grow support being configured to attach to the planter by a pressure fit by being inserted into at the support receiving opening in each of the plurality of mesa structures, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the grow support be inserted into the opening as taught by Merz with the grow support being configured to be inserted by pressure fitting into the opening as claimed, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of securing means would result in the grow support being inserted and secured in the opening). KSR .
Claims 1-7,11,12,19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jocelyn (US 20050102894 A1).
 	For claim 1, Jocelyn discloses a planter, comprising: a base (12) with a plurality of mesa structures (14) positioned around a central portion of the base (fig. 2); a support receiving opening ((the opening on the top of each structure 14 where segment 18 is inserted) configured to receive a grow support (18) in each of the plurality of mesa structures, the grow support being configured to attach to the planter by a pressure fit by being inserted into at the support receiving opening in each of the plurality of mesa structures to collectively form a plant support to support a plant growing in the planter (functional recitation to which the grow support of Jocelyn can and does the intended function of being pressure fitted into the opening because, even though it is screw in, there is still some sort of pressure fitting by insertion as the user applies the force to screw the support into the opening).
	Even though it is functionally recited and not being positively claimed, and in the event applicant disagreed with the examiner’s assessment that Jocelyn discloses the grow support being configured to attach to the planter by a pressure fit by being inserted into at the support receiving opening in each of the plurality of mesa structures, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the grow support be inserted into the opening by threaded screw as taught by Jocelyn with the grow support being configured to be 
For claim 2, Jocelyn discloses, or in the alternative, the planter of claim 1, and further discloses wherein the support receiving opening is in a top surface (fig. 3, the top surface is where the opening is located) of each of the plurality of mesa structures that accepts a leg of the grow support.  
For claim 3, Jocelyn discloses, or in the alternative, the planter of claim 2, and further discloses wherein the support receiving opening has a securing mechanism (the threaded connection as stated in para. 0037) for locking the grow support to the planter.  
	For claim 4, Jocelyn discloses, or in the alternative, the planter of claim 3, and further discloses wherein the securing mechanism is a set screw (para. 0037 and fig. 3).
	For claim 5, Jocelyn discloses, or in the alternative, the planter of claim 3, and further discloses wherein the securing mechanism is a quick discount lock (the threaded connection is considered quick lock). Note that applicant did not show and further explain what a quick discount lock is, thus, a screw connection as in Jocelyn can be considered as a quick discount lock.
	For claim 6, Jocelyn discloses, or in the alternative, the planter of claim 2, and further discloses wherein the support receiving opening applying pressure (implied in a 
	For claim 7, Jocelyn discloses, or in the alternative, the planter of claim 1, and further discloses wherein each of the mesa structures extend to a height that is below a top rim of a planter sidewall (fig. 3).  
	For claim 11, Jocelyn discloses, or in the alternative, the planter of claim 1, and further discloses wherein the planter includes four of the mesa structures (fig. 2, there are at least 4 mesa structures shown).  
	For claim 12, Jocelyn discloses, or in the alternative, the planter of claim 1, and further discloses wherein each of the mesa structures is detachable from the planter (para. 0040, footings 19 to assist in lifting the plate 12 up).
	For claim 19, Jocelyn discloses a planter, comprising: a base (34) with at least one substantially vertical planter sidewall (walls of the pot 34) formed with the base; a grow support foundation (12,14) attached to the at least one substantially vertical planter sidewall, the grow support foundation comprising a plurality of mesa structures (the wall surrounding or defining the apertures 14) positioned around a central portion of the grow support foundation (fig. 2); and a grow support mount (14) disposed on a top surface of each of the plurality of mesa structures of the grow support foundation and configured for attaching a leg of the grow support (18) to the planter by a pressure fit by inserting each leg of the grow support into a corresponding support receiving opening of each of the grow support mounts (functional recitation to which the grow support of Jocelyn can and does the intended function of being pressure fitted into the opening 
	Even though it is functionally recited and not being positively claimed, and in the event applicant disagreed with the examiner’s assessment that Jocelyn discloses the grow support being configured to attach to the planter by a pressure fit by being inserted into at the support receiving opening in each of the plurality of mesa structures, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the grow support be inserted into the opening by threaded screw as taught by Jocelyn with the grow support being configured to be inserted by pressure fitting into the opening as claimed, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of securing means would result in the grow support being inserted and secured in the opening). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Merz (as above).
For claim 9, Merz is silent about wherein the planter is of monolithic construction. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the planter of Merz be of monolithic construction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jocelyn (as above).
For claim 9, Jocelyn is silent about wherein the planter is of monolithic construction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the planter of Merz be of monolithic construction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  Applicant argued the following:
Accordingly, Figure 1 has been amended to include a "securing mechanism" (101), a "set screw” (103), and a "quick discount lock" (105), and paragraph [0043] of the Specification as filed has also been amended to correct these inadvertently omitted features from Figure 1. Moreover, Figure 1 has been amended to include the phrase "REPLACEMENT SHEET" in the top margin
thereof.
	As stated in the above, the amended drawings submitted on 12/22/2021 to show the securing mechanism 101, the set screw 103, and the quick discount lock 105 do not cure the drawings objection because of several issues: (1) these items are different types of securing mechanism and each is used in the event the other one is not used or used separately.  However, the drawings correction appears to show all of them being used in the same place at the same time because refs. 101,103,105 are in the same location all at once in amended fig. 1. (2) the amended drawings do not show these elements; instead, what is shown are merely arrows with numbers pointing at the same area or space and nothing more. The illustration does not define what a set crew looks 
It is respectfully asserted that claim 1 is clear as written with regard to the "grow support", and it is unclear why the Examiner believes that one of ordinary skill in the art would know understand what is claimed when read in light of the Specification, as required to support a rejection under 35 U.S,C. §112(b).

	The examiner respectfully disagreed because, as stated in the above, the grow support is only functionally recited and not positively claimed. However, applicant amended the claims to further defined the grow support and how it is connected with the mesa structures. Thus, it is unclear if applicant is trying to positively claim the grow support and how it is connected to the mesa structures or applicant is not claiming this? In addition, 112(b) rejection is about the unclear or indefinite claim language or limitation and not referring to in light of the specification. These are two different elements, thus, that is why we have the claims and the specification. Otherwise, in light of the specification, we do not need the claims because we would just refer to the specification only and assumed everything in the specification is being claimed.  Applicant’s remark of “one of ordinary skill in the art would know understand what is claimed when read in light of the Specification, as required to support a rejection under 35 U.S,C. §112(b)” is irrelevant to a 112(b) rejection of unclear matter in the claimed limitation of the claims. Note that the examiner is not stating that functional recitation is improper and unclear, the question here is the claims inconsistently functionally recite the grow support but then in another limitation appears to be positively claiming the grow support. Thus, as one of ordinary skill in the art can see, the scope of the claims is inconsistent. 
It is noted that the Examiner has not specifically addressed claim 19 in the rejection (except for in the recitation of the rejection), and thus it is unclear if the Examiner intended to reject claim 19 in the present Office Action.


With regard to the rejection of claim 6 under 35 U.S.C. § 112(b), the Examiner contends that "the limitation of ''the legs of the grow support" is unclear because the grow support was only functionally recited in claim 1, however, claim 6 appears to be positively reciting the legs of the grow support. Thus, the scope of the claim is unclear and inconsistent."

 	Since claim 6 has been amended to further define the pressure fit concept, claim 6 is now rejected under 112(d). Thus, please see the above comment. 
The Examiner is reminded that MPEP § 706.02(I) states rejections should be "confined strictly to the best available art," and that "merely cumulative rejections…should be avoided." The aforementioned rejections are cumulative with respect to one another and both fail to teach the present invention. By introducing a second set of rejections, the Examiner has unfairly increased the burden on Applicants in responding to the Office Action without advancing prosecution.

 	First, the rejection is not cumulative rejections because Jocelyn does not teach claim 10, while Merz teaches claim 10. Hence, the rejections are not considered to be cumulative, for the prior arts teach different claim, e.g. claim 10 in this instant. 
	Second, 37 CFR 1.104 (b) states the completeness of the examiner’s action is required, thus, since Jocelyn does not teach claim 10, Merz is relied on for claim 10. However, claim 10 depends on claim 1, and Merz also teach claim 1, hence, in order to be complete, the examiner had to reject claim 1 with Merz in addition with claim 10. In addition, claims 2,6,7,11,12,19, also read on Merz, thus, again, in order to be complete, the examiner also have to consider these claims to be taught by Merz.
	Third, while MPEP 706.02(I) as pointed out by applicant stated that cumulative rejections should be avoided, the examiner only made two rejections, thus, two 
	Finally, the Examiner actually is not being unfairly increasing the burden on Applicants in responding to the Office Action without advancing prosecution. The examiner is actually advancing or expediting prosecution by citing close prior arts so that applicant can have an opportunity to review these arts and amend the claims accordingly to overcome these arts; hence, better advance prosecution. 
	In conclusion, as stated in the interview summary on 1/7/2022, the examiner was trying to explain the double rejection to attorney Melnick. However, attorney Melnick did not give the examiner opportunity to explain and acted unprofessionally. In any given rejection, no examiner likes to do double rejection or cumulative rejections because it also increased burden on the examiner, similarly to applicant. However, situation arises that may warrant multiple rejections, and in order to provide a complete examination per 37 CFR 1.104 (b), it is necessary to double reject sometimes. Again, two double rejections, in general, are not considered to be unfairly increasing the burden on Applicants, especially when they are necessary to treat different claims as explained above. 
With regard to the claim feature reciting, "a base with at least one mesa structure in a central portion of the base", the Examiner contends that element 24 of Merz teaches a "mesa structure". However, as explicitly stated in Merz (and as is evident from at least FIG. 3 of Merz), element 24 of Merz is an "aperture" (i.e., a hole), and is clearly not a mesa structure, as in the present claims.

 	One of ordinary skill in the art can see that element 24 (e.g. opening) is defined by a wall structure. This is clearly shown in figs. 1,2b,6, that element 24 protrudes from the surface of the base. Even applicant’s selection of fig. 3 shows the protrusion or wall of opening 24. One of ordinary skill in the art would view all figures and not fig. 3 only to understand that the opening 24 constitutes a mesa structure that has wall and not just a  MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 	As defined in applicant’s specification, a mesa structure is “The mesa has sidewalls that extend substantially vertically upwards (e.g., between 60 and 90 degrees with respect to a horizontal plane being broader the base 106 and narrower at the end with a top surface 109. The top surface 109 of the mesa being flat with a grow support mount 110. In another embodiment, the grow support foundation 108 can be conical in shape, being broader at the base 106 and narrower at the end with the top surface 109 and a grow support mount 110. In other embodiments, the grow support foundation 108 can be other shapes, e.g., cylindrical, c, pyramidal, etc. The grow support foundation 108 can extend to varying heights”, thus, clearly element 24 is considered a mesa structure with wall and an opening for supporting the grow support. 
However, even assuming, arguendo, that the Examiner is considering this "second pot 20" as equivalent to the "mesa structure" of the present claims, this "second pot" is not equivalent to the mesa structures of the present claims in either form or function. Indeed, it is noted that Merz is only capable of utilizing a single insert structure (i.e., the "second pot 20" which is interpreted by the Examiner as the mesa structure of the present claims), and thus, clearly does not, and cannot utilize "a base with a plurality of mesa structures positioned around a central portion of the base" at least because Merz does not, and cannot utilize multiple insert structures, as in the pending claims.

	As stated in the above rejection and in the previous rejection, the base can be either 10 or 20 or 10 & 20 together. The examiner did not designate the base to be the mesa structure as appeared to be interpreted by applicant. The mesa structure was designated as ref. 24 in the previous Office action and because applicant is apparently only view fig. 3 of Merz, the examiner has now further explained the wall of the opening 24, which is clearly shown in figs. 1,2b,6. 
	Clearly from the Office action, the base is stated at either ref. 10 alone, or ref. 20 alone, or 10 & 20 together, and the mesa structures are the walls of the openings 24. Again, these elements are clearly shown in figs. 1,2b,6 of Merz. 
It is respectfully asse1ied that Jocelyn fails to teach or suggest at least the above-reproduced amended portions as essentially recited in amended claims l and 19, but rather is silent regarding the same. For example, with regard to the claim feature reciting, '"a support receiving opening configured to receive a grow support in each of the plurality of mesa structures, the grow support being configured to attach to the planter by a pressure fit by being inserted into the support receiving opening in each of the plurality of mesa structures to collectively form a plant support to support a plant growing in the planter", as essentially recited in amended claims 1 and 19, it is respectfully asserted that Jocelyn does not and cannot teach the above-reproduced claim feature.

As stated in the above, Jocelyn does teach the amended features as claimed. As stated, Jocelyn discloses a planter, comprising: a base (12) with a plurality of mesa structures (14) positioned around a central portion of the base (fig. 2); a support receiving opening ((the opening on the top of each structure 14 where segment 18 is inserted) configured to receive a grow support (18) in each of the plurality of mesa structures, the grow support being configured to attach to the planter by a pressure fit by being inserted into at the support receiving opening in each of the plurality of mesa 
Indeed, even assuming, arguendo, that the openings "14" in Jocelyn are equivalent to the mesa structures of the present claims (which applicant respectfully submits they are not), Jocelyn explicitly states that the "segments 18" can only be attached to the base “by way of threads which can be of the '1/4’ turn kind or 'screw type threads" in paragraph [0037] of Jocelyn. 

As stated in the above, applicant appears to contradict himself in claiming the opening accommodating a pressure fit connection in claim 1 but then in claims 3-5, stating the opening is now accommodating a set screw or a quick discount lock. Thus, the scope of the claims is inconsistent. In addition, the claimed limitation is functionally recited because all limitation after the phrase “configured to receive” are not positively claimed. All that is claimed is the opening being able to configured to receive a support, and an opening can certain do this because it is just an opening and the user just insert the support therein. Regardless, Jocelyn teaches the opening that can and does the intended function of being pressure fitted into the opening because, even though it is screw in, there is still some sort of pressure fitting by insertion as the user applies the force to screw the support into the opening. 
Moreover, as Jocelyn utilizes electric connections within the ''segments 18", an exact positioning of these "segments 18" would be necessary to ensure a proper electrical connection. As would be known to those of ordinary skill in the art, a "pressure fit", as in the present claims, would not function properly in the Jocelyn system, in particular due to the electrical connections and the requirements of Jocelyn to use threaded connections, as explicitly stated in the Jocelyn specification.

	Regardless of the electric connections, the claimed limitation does not limit the elements as claimed based on “comprising”. Jocelyn teaches applicant’s claimed limitation, regardless of other elements that may be included in his invention. In addition, the election connections within segment 18 has nothing to do with what is being claimed, and does not hindered pressure fitting if such exists because the wiring will be inside of the hollow segment 18 so does not hindered pressure fitting on the outside surfaces of segment 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643